762 N.W.2d 161 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert E. BAILEY, Defendant-Appellant.
Docket No. 137688. COA No. 278047.
Supreme Court of Michigan.
March 18, 2009.

Order
On order of the Court, the application for leave to appeal the September 23, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals' double jeopardy analysis and REMAND this case to that court for reconsideration, under the five-factor test recognized by this Court in People v. Mezy, 453 Mich. 269, 285, 551 N.W.2d 389 (1996), of the defendant's argument that his two convictions' of conspiracy to deliver less than 50 grams of cocaine violate double jeopardy principles. We note that People v. Manning, 163 MicLApp. 641, 415 N.W.2d 1 (1987), which the Court of Appeals cited in its judgment, is no longer controlling to the extent it is inconsistent with Mezy, supra. In all other respects, the application for leave to appeal is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.